 



Exhibit 10.14
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AS SET FORTH HEREIN. NEITHER THIS
NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER SUCH ACT.
STARVOX COMMUNICATIONS, INC.
Senior Secured Convertible Promissory Note

      «Money»   As of May 24, 2006     San Jose, California

     StarVox Communications, Inc., a California corporation (the “Company”), for
value received, hereby promises to pay to <<Holder>>, with an address at
<<Adress>>, or its successors or permitted assigns (the “Holder”), the principal
amount of <<Money Spelled>>
($ <<Money>>), in lawful money of the United States of America, with interest
thereon to be computed from the date hereof, on the unpaid principal balance at
the rate and as herein provided.
     All agreements herein made are expressly limited so that in no event
whatsoever, whether by reason of advancement of proceeds hereof, acceleration of
maturity of the unpaid balance hereof or otherwise, shall the amount paid or
agreed to be paid to the Holder for the use of the money advanced or to be
advanced hereunder exceed the maximum rate permitted by law (the “Maximum
Rate”). If, for any circumstances whatsoever, the fulfillment of any provision
of this Note or any other agreement or instrument now or hereafter evidencing,
securing or in any way relating to the debt evidenced hereby shall involve the
payment of interest in excess of the Maximum Rate, then, ipso facto, the
obligation to pay interest hereunder shall be reduced to the Maximum Rate; and
if for any circumstance whatsoever, the Holder shall ever receive interest, the
amount of which would exceed the amount collectible at the Maximum Rate, such
amount as would be excessive interest shall be applied to the reduction of the
principal balance remaining unpaid hereunder and not to the payment of interest.
This provision shall control every other provision in any and all other
agreements and instruments existing or hereafter arising between the Company and
the Holder with respect to the debt evidenced hereby.
     1. Note Purchase Agreement: Security.
     This Note is issued pursuant to, and is entitled to the benefits of, the
Secured Convertible Note and Warrant Purchase Agreement, dated as of May 24,
2006 (the “Note Purchase Agreement”). This Note and the Company’s obligations
hereunder are collateralized by a security interest in the assets of the
Company, pursuant to a Security Agreement, dated as of the same date of this
Note (the “Security Agreement”), by and among the Company and the Holder, as
secured party. If an Event of Default (as hereinafter defined) shall have
occurred and the principal amount of this Note shall

 



--------------------------------------------------------------------------------



 



become due and payable, the Holder shall be entitled to exercise, in addition to
any right, power or remedy permitted in law or equity, all its remedies under
the Security Agreement or the Note Purchase Agreement, as applicable.
     2. Interest: Payments.
          (a) Principal of, and any accrued and unpaid interest on, this Note
shall be due and payable on demand by the Holder at any time following six
months from the date of this Note (the “Maturity Date”), unless the principal
of, and any accrued and unpaid interest on this Note has been converted in
accordance with the terms hereof.
          (b) Until this Note is converted or paid in full, interest on this
Note shall accrue from the date hereof at the Applicable Rate (calculated on the
basis of a 360-day year consisting of twelve 30-day months). For purposes of
this Note, the Applicable Rate shall mean 12.0%, except in the event that the
Company fails to pay to the Holder any portion of the principal and/or interest
due on the Maturity Date or if an Event of Default shall have occurred in which
case the Applicable Rate shall thereafter, during the continuance of such
failure, be 15%.
          (c) If the Maturity Date would fall on a day that is not a Business
Day (as defined below), the payment due on such Maturity Date will be made on
the next succeeding Business Day with the same force and effect as if made on
the Maturity Date. “Business Day” means any day which is not a Saturday or
Sunday and is not a day on which banking institutions are generally authorized
or obligated to close in the city of New York, New York.
          (d) Payment of principal and interest on this Note shall be made by
wire transfer of immediately available funds to an account designated by the
Holder or by check sent to the Holder as the Holder may designate for such
purpose from time to time by written notice to the Company, in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts.
          (e) The obligations to make the payments provided for in this Note are
absolute and unconditional and not subject to any defense, setoff, counterclaim,
rescission, recoupment or adjustment whatsoever. The Company hereby expressly
waives demand and presentment for payment, notice of non-payment, notice of
dishonor, protest, notice of protest and diligence in taking any action to
collect any amount called for hereunder, and shall be directly and primarily
liable for the payment of all sums owing and to be owing hereon, regardless of
and without any notice, diligence, act or omission with respect to the
collection of any amount called for hereunder.
          (f) Notwithstanding anything to the contrary in this Note, the Note
Purchase Agreement, the Security Agreement or any other document executed in
connection herewith, the amounts owing under this Note may be prepaid at any
time without penalty or premium. This Note must be prepaid, in whole, upon the
Company (or any affiliated or parent company) completing any debt or equity
financing (in one or a series of closings) in which the Company (or any
affiliated or parent company) receives gross cash proceeds of at least
$15 million.

-2-



--------------------------------------------------------------------------------



 



     3. Ranking of Note.
          (a) The Company, for itself, its successors and assigns, covenants and
agrees, that the payment of the principal of and interest on this Note is senior
in right of payment to the payment of all existing and future Junior Debt (as
hereinafter defined). “Junior Debt” shall mean all existing and future
Indebtedness, except for (i) Indebtedness owing to Sand Hill Finance, LLC in the
amount of $1,500,000 and (ii) future senior Indebtedness incurred by the Company
from financial institutions and/or venture debt lenders with the written consent
of Lenders (as defined in the Note Purchase Agreement) holding at least 75% of
the aggregate outstanding principal amount of the Convertible Notes (as defined
in the Note Purchase Agreement) and expressly made senior to the Company’s
obligations under the Convertible Notes and the Note Purchase Agreement. For
purposes of this Section 3 (a), “Indebtedness” shall mean (a) all indebtedness
for borrowed money or the deferred purchase price of property or services,
including without limitation reimbursement and other obligations with respect to
surety bonds and letters of credit, (b) all obligations evidenced by notes,
bonds, debentures or similar instruments, (c) all capital lease obligations and
(d) any obligation directly or indirectly guaranteed.
          (b) Upon any payment or distribution of the assets of the Company, to
creditors upon dissolution, total or partial liquidation or reorganization of,
or similar proceeding relating to the Company, the Holder of this Note will be
entitled to receive payment in full before any holder of Junior Debt is entitled
to receive any payment.
     4. Affirmative Covenants.
     The Company covenants and agrees with the Holder that, so long as any
amount remains unpaid on this Note:
          (a) the Company shall promptly after the Company shall obtain
knowledge of the occurrence of any Event of Default (as hereinafter defined) or
any event which with notice or lapse of time or both would become an Event of
Default (an Event of Default or such other event being a “Default”), a notice
specifying that such notice is a “Notice of Default” and describing such Default
in reasonable detail, and, in such Notice of Default or as soon thereafter as
practicable, a description of the action the Company has taken or proposes to
take with respect thereto; and
          (b) the Company shall permit any representative Holder authorizes,
including, without limitation, its attorneys and accountants, to inspect,
examine and make copies and abstracts of the books of account and records of the
Company at reasonable times and upon reasonable notice during normal business
hours. In addition, any such representative shall have the right to meet with
management and officers of the Company to discuss such books of account and
records. In addition, Holder shall be entitled at reasonable times and intervals
to consult with and advise the management and officers of the Company concerning
significant business issues affecting the Company. Such consultations shall not
unreasonably interfere with the Company’s business operations.

-3-



--------------------------------------------------------------------------------



 



     5. Conversion.
          (a) At the option of the Holder exercisable, in whole or in part, upon
the closing of an equity financing of the Company with gross proceeds to the
Company of at least twelve million dollars (U.S. $12,000,000) (excluding the
conversion of the principal and accrued but unpaid interest then due on any
outstanding convertible promissory notes) or more (the “Next Financing”), any
portion of the principal and accrued but unpaid interest then due on this Note
(the “Loan Amount”) may be converted into that number of shares of the class of
equity security issued in the Next Financing (the “Securities”) determined by
dividing (a) the Loan Amount by (b) the lowest purchase price per share
established in the Next Financing (the “Next Per Share Price”). Any fraction of
a share resulting from this calculation shall be rounded upward to the next
whole share. Such Securities shall be identical in all respects to the
Securities issued by the Company in the Next Financing and the Holder shall have
all the rights and benefits (including the benefits of any representations and
warranties, preemptive rights, rights of first offer, co-sale rights,
registration rights and other similar rights) accorded to the purchasers of such
Securities. In the event the Holder elects to convert this Note as aforesaid, it
shall deliver to the Company written notice of such election (a “Conversion
Notice”). The conversion of this Note into Securities shall take place at the
closing of the Next Financing or on such other date and at such other time as
may be mutually agreed to by the Company and the Holder (such date hereinafter
referred to as the “Conversion Date”).
          (b) Upon conversion of this Note pursuant to Section 5(a), the Holder
shall be deemed to be the holder of record of the shares of Securities issuable
upon such conversion (the “Conversion Shares”), notwithstanding that the
transfer books of the Company shall then be closed or certificates representing
such Conversion Shares shall not then have been actually delivered to the
Holder. As soon as practicable after the Conversion Date, the Company shall
issue and deliver to the Holder a certificate or certificates for the Conversion
Shares registered in the name of the Holder or its designee(s); provided, that
the Company, by notice given to the Holder promptly after the Conversion Date
may require the Holder, as a condition to the delivery of such certificate or
certificates, to present this Note to the Company.
          (c) The issuance of any Conversion Shares, and the delivery of
certificates or other instruments representing such shares or other securities,
shall be made without charge to the Holder for any tax or other charge in
respect of such issuance. The Company shall not, however, be required to pay any
tax which may be payable in respect of any transfer involved in the issue and
delivery of any certificate in a name other than that of the Holder, and the
Company shall not be required to issue or deliver any such certificate unless
and until the person or persons requesting the issue thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.
          (d) The Holder shall not have, solely on account of such status as a
holder of this Note, any rights of a shareholder of the Company, either at law
or in equity, or any right to any notice of meetings of shareholders or of any
other proceedings of the Company, except as provided in this Note.

-4-



--------------------------------------------------------------------------------



 



     6. Events of Default.
     The occurrence of any of the following events shall constitute an event of
default (an “Event of Default”):
          (a) A default in the payment of the principal or interest on the Note,
when and as the same shall become due and payable.
          (b) A default in the performance, or a breach, of any of the covenants
or agreements of the Company contained in this Note, the Note Purchase Agreement
or the Security Agreement, which default (except as provided in Section 6(a)) is
not cured within ten (10) days after written notice thereof.
          (c) Any representation, warranty or certification made by the Company
in or pursuant to this Note, the Note Purchase Agreement or the Security
Agreement is untrue when made.
          (d) A final judgment or judgments for the payment of money in excess
of $50,000 in the aggregate shall be rendered by one or more courts,
administrative or arbitral tribunals or other bodies having jurisdiction against
the Company and the same shall not be discharged (or provision shall not be made
for such discharge), or a stay of execution thereof shall not be procured,
within 60 days from the date of entry thereof and the Company shall not, within
such 60-day period, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal.
          (e) The entry of a decree or order by a court having jurisdiction
adjudging the Company a bankrupt or insolvent, or approving a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Company, under federal bankruptcy law, as now or hereafter constituted, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
and the continuance of any such decree or order unstayed and in effect for a
period of 60 days; or the commencement by the Company of a voluntary case under
federal bankruptcy law, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency, or other similar law, or the consent by
the Company to the institution of bankruptcy or insolvency proceedings against
it, or the filing by the Company of a petition or answer or consent seeking
reorganization or relief under federal bankruptcy law or any other applicable
federal or state law, or the consent by the Company to the filing of such
petition or to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or similar official of the Company or of any substantial part of
the property of the Company, or the making by the Company of an assignment for
the benefit of creditors, or the admission by the Company in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Company in furtherance of any such action.
     7. Remedies Upon Default.
     Upon the occurrence of an Event of Default referred to in Sections 6(a)
through (e), the Holder, by notice in writing given to the Company, may declare
the entire principal amount then outstanding of, and the accrued interest on,
this Note to be due and payable immediately, and upon any such declaration the
same shall become and be due and payable immediately, without

-5-



--------------------------------------------------------------------------------



 



presentation, demand, protest or other formalities of any kind, all of which are
expressly waived by the Company; provided, however, that if an event described
in Section 6(e) above shall occur, the result that would otherwise occur only
upon giving of notice by the Holder to the Company as specified above shall
occur automatically, without the giving of any such notice. The Holder may
institute such actions or proceedings in law or equity as it shall deem
expedient for the protection of its rights and may prosecute and enforce its
claims against all assets of the Company, and in connection with any such action
or proceeding shall be entitled to receive from the Company payment of the
principal amount of this Note plus accrued interest to the date of payment plus
reasonable expenses of collection, including, without limitation, reasonable
attorneys’ fees and expenses actually incurred.
     8. Representations and Warranties of the Company. The representations and
warranties of the Company set forth in the Note Purchase Agreement and Security
Agreement are incorporated herein by reference.
     9. Miscellaneous.
          (a) The terms and conditions of this Note shall inure to the benefit
of and be binding upon the respective successors and assigns of the parties;
provided, however, that neither party may assign any of its rights or
obligations hereunder without the prior written consent of the other, except
that the Holder may assign all or a portion of its rights hereunder to an
affiliate of the Holder without such consent. Nothing in this Note, expressed or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Note, except as expressly provided in
this Note.
          (b) Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or by Federal Express, Express Mail or similar
overnight delivery or courier service or delivered (in person or by telecopy,
telex or similar telecommunications equipment) against receipt to the party to
whom it is to be given, (i) if to the Company, at its address at 2728 Orchard
Parkway, San Jose, California 95134, Attention: Chief Executive Officer, (ii) if
to the Holder, at its address set forth on the first page hereof, or (iii) in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 9(b). Notice to the estate of
any party shall be sufficient if addressed to the party as provided in this
Section 9(b). Any notice or other communication given by certified mail shall be
deemed given at the time of certification thereof, except for a notice changing
a party’s address which shall be deemed given at the time of receipt thereof.
Any notice given by other means permitted by this Section 9(b) shall be deemed
given at the time of receipt thereof.
          (c) Upon receipt of evidence satisfactory to the Company, of the loss,
theft, destruction or mutilation of this Note (and upon surrender of this Note
if mutilated), including an affidavit of the Holder thereof that this Note has
been lost, stolen, destroyed or mutilated together with an indemnity against any
claim that may be made against the Company on account of such lost, stolen,
destroyed or mutilated Note, and upon reimbursement of the Company’s reasonable

-6-



--------------------------------------------------------------------------------



 



incidental expenses, the Company shall execute and deliver to the Holder a new
Note of like date, tenor and denomination.
          (d) No course of dealing and no delay or omission on the part of the
Holder or the Company in exercising any right or remedy shall operate as a
waiver thereof or otherwise prejudice the Holder’s or the Company’s rights,
powers or remedies, as the case may be. No right, power or remedy conferred by
this Note upon the Holder or the Company shall be exclusive of any other right,
power or remedy referred to herein or now or hereafter available at law, in
equity, by statute or otherwise, and all such remedies may be exercised singly
or concurrently.
          (e) If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of this Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms. This Note may
be amended only by a written instrument executed by the Company and the Holder
hereof. Any amendment shall be endorsed upon this Note, and all future Holders
shall be bound thereby.
          (f) This Note shall be governed by and construed in accordance with
the laws of the State of California, without giving effect to principles
governing conflicts of law.
          (g) The Company promises to pay any and all reasonable attorneys’ and
other out of pocket professionals’ fees and expenses incurred by Holder after
the date hereof in connection with or related to: (i) this Note, the Warrant
issued pursuant to the Note Purchase Agreement (the “Warrant”), the Note
Purchase Agreement or the Security Agreement; (ii) the collection or enforcement
of this Note; (iii) the amendment or modification of this Note, the Note
Purchase Agreement, the Warrant or the Security Agreement; (iv) any waiver,
consent, release, or termination under this Note, the Note Purchase Agreement,
the Warrant or the Security Agreement; (v) the protection, preservation, sale,
lease, liquidation, or disposition of collateral under the Security Agreement or
the exercise of remedies with respect to such collateral; (vi) any legal,
litigation, administrative, arbitration, or out of court proceeding in
connection with or related to the Company or the collateral under the Security
Agreement, and any appeal or review thereof; and (vii) any bankruptcy,
restructuring, reorganization, assignment for the benefit of creditors, workout,
foreclosure, or other action related to the Company, this Note, the Warrant or
the Security Agreement, including representing Holder in any adversary
proceeding or contested matter commenced or continued by or on behalf of the
Company’s estate, and any appeal or review thereof. Holder’s professional fees
and expenses shall include out of pocket fees or expenses for Holder’s
attorneys, accountants, auctioneers, liquidators, appraisers, investment
advisors, environmental and management consultants, or experts engaged by Holder
in connection with the foregoing. The Company’s promise to pay all of Holder’s
professional fees and expenses is part of the obligations under this Note. All
of the foregoing costs and expenses shall be payable within thirty (30) days of
written demand by Holder. The Company agrees that Holder’s written demand need
not consist of more detail than a separate line item for each general category
of expense and corresponding amount, such as legal fees and costs $100.00,
filing fees $100.00, or courier services $100.00, etc., provided that reasonable
detail will be provided upon request by the Company.
* * * * *

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Note to be executed on
December ___, 2006 and effective as of the day and year first above written.

            STARVOX COMMUNICATIONS, INC.
      By:           Tom Rowley, President and CEO             

Signature Page to the May 24th Note for «Holder»

 